Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-17 and 19-22 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a wearable device for calculating an ergonomic measurement, wherein the wearable device comprises a display that permits a user to view a real-world environment, and a computer configured to: (1) use sensor data to determine a virtual surface model associated with a real-world object in the real-world environment; (2) provide, via the display, a three-dimensional (3D) digital human model located within the real-world environment; (3) move the digital human model relative to the virtual surface model such that the digital human model and virtual surface model are restricted from occupying a common 3D space; (4) identify force parameters associated with the virtual surface model; and (5) apply the force parameters to the digital human model to calculate the ergonomic measurement.
The prior art also fails to teach or suggest a corresponding method of using the wearable device to perform the above steps (1) – (5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613